Morton, C. J.
Neither of the reasons assigned for arresting the judgment can prevail. The complaint is dated by mistake on the twenty-fifth day of June, 1882; but the dates of the jurat and of the warrant show that it was made and sworn to on the twenty-fifth day of May, 1882, thus furnishing internal and plenary evidencé that the complaint was duly made before the arrest and trial, and that the date of the complaint was a mere clerical error, which could not mislead the defendant. Donahoe v. Shed, 8 Met. 326.
The mistake in describing the complainant in the body of the complaint as “ Austin W. Thayer ” was also clearly a clerical one. The signature to the complaint, the jurat and the warrant show that the complainant was Austin W. Kellogg. Such a clerical error, which cannot mislead or prejudice the defendant, furnishes no reason for arresting the judgment against him. Commonwealth v. Eagan, 103 Mass. 71. Commonwealth v. Randall, 4 Gray, 36. Judgment affirmed.